Judgment affirmed, with costs, unless the appellants within thirty days file with the clerk of this Appellate Division a surety company bond approved by one of the justices of this Appellate Division conditioned upon a bid of at least $40,000 being made upon a resale of the property under the *569interlocutory judgment hereinbefore granted and in case such bond so approved is filed, the judgment is reversed on the facts and a resale ordered under the provisions of the interlocutory judgment hereinbefore granted, on the ground that under all the circumstances of the case including the filing of such bond the sale price is found to be grossly inadequate. All concur, except Edgcomb, J., who dissents in so far as the judgment is conditionally affirmed and votes for affirmance without any condition. (The judgment confirms referee’s report of sale of mortgaged premises.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.